Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution is reopened and another non-final rejection is made using Miyazawa (US 4,318,439).

Response to Arguments
Applicant’s arguments are moot in view of a new office action.

Drawings
The replacement drawings filed on 01/15/2021 are accepted and the previous drawing objections are withdrawn.

Specification
The amendment to the specification is accepted and the previous specification objection is withdrawn.

Claim Objections
The previous claim objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a thermo-indicator in claims 6 and 13 at line 7, the Spec discloses only 
“an indicating mechanism with one or more of the following functions conveying tactile and audible thermo indications by utilizing a snap disk or other thermal indicator.” (Page 2, lines 12-13), “A slightly more complex design of the new device could incorporate a thermistor, or other solid state or mechanical indicator such as a magnet assembly, thermocouple, or thermal pile” (Page 2, lines 24-26), 
“an indicator 28 best shown in FIGS. 3, 5, 8, 13 and 14, that is formed either entirely or partially of a material that deform(s) or changes in some manner when heated to a predetermined temperature, such as a thermostat material including but not limited to a bimetal material.” (Page 6, lines 26-29), 

“The indicator 28 may also be constructed from a magnetic assembly, which upon reaching a set point temperature, as determined by the construction of the indicator 28, allows an engagement or disengagement of the indicator 28 with the cover 22 and/or cap 15 or other part of the device 10 due to the reduced magnetic strength of the heated magnet or in combination with a thermostat/bimetal spring or element.” (Page 7, lines 3-7), 

“The indicator 28, as best shown in FIG. 3, is either a smooth edged disc or one formed with a number of apertures 30 located at various locations around the indicator 28 in order to enable air flow around and or through the indicator 28.” (Page 7, lines 22-24),

“a thermo-indicator by audibly actuating or flexing itself or another mechanism or means of creating a tactile indication when heat applied to the cap 15 at or near the heat ring(s) 32 or hot spot(s) 33 (Page 8, lines 5-9), “the indicator 28 flexes and or indicates signaling it (the indicator 28)” (Page 8, line 11), “the flexing, deformation or actuation of the thermo-indicator 28 provides tactile, audible and or visual signals of the cap 15, chamber 14, material 24 and indicator 28 being heated to the desired temperature.” (Page 8, lines 23-25), “A visual indication provided by the indicator 28 can be enhanced by the use of transparent or translucent materials in the portions of the body 11 having indicia (not shown) thereon” (Page 8, lines 25-27), “the flexing, or actuation of the indicator 28 can contact and additionally bow or deform the cover 22 outwardly from a flat or inwardly bowing position, providing the visual indication, while making a popping sound/vibration either by itself or in conjunction with the optional contact with the cover 22 and or body 11 to provide the audible and tactile indication.” (Page 8, lines 29-33),

“the indicator 28 forms the outer end of the chamber 14 within which the material 24 to be extracted by volatizing and displacing the target compounds 19 is positioned.” (Page 10, lines 32-33),
“The thermo-indicator is constructed of a material or in a manner enabling the indicator to provide an indication to the user of the volatizing device that the temperature within the device has reached a level sufficient to volatize the selected compound from the material contained within the device (Page 2, lines 13-17).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 21-23, 13, 2-5, 7-11, 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischhauer (US 5,591,368) in view of Miyazawa (US 4,318,439).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 6, Fleischhauer discloses
A volatizer (an electrical smoking system employing a heater; title, Figs. 3-4

    PNG
    media_image1.png
    679
    550
    media_image1.png
    Greyscale

) comprising:

a body (a heater assembly 100; C11:9-10, Figs. 3-4) having a first end (1st end; Figs. 3-4) and a second end (2nd end; Figs. 3-4) opposite and spaced from the first end, the first end comprising an open end (a generally circular insertion opening 360; C11:47-48, Figs. 3-4) accessible to a volatization chamber (the coaxially defined cylindrical receptacle CR; C11:49-50, Figs. 3-4) configured adapted to retain a sample material (the heated tobacco flavor material; C8:23-24 [in] a cylindrical aerosol generating tube 23; C5:24-25, Fig. 2

    PNG
    media_image2.png
    370
    477
    media_image2.png
    Greyscale
 wherein “23” is common in all Figures) therein containing target compounds (tobacco flavor material 61, preferably including tobacco; C7:31-32) for volatization (the aerosol developed from the heated tobacco flavor material; C8:23-24), the second end of the body comprising a suction tip (an orifice 27; C5:27, Fig. 1

    PNG
    media_image3.png
    590
    487
    media_image3.png
    Greyscale
); and

(lighter end cap 83; C16:3-4, Fig. 3) formed of a hollow cylinder (the cross-sectioned and right-hatched “lighter end cap 83”; C16:3-4, Fig. 3) secured over (inner wall 201 is flared outward to permit insertion of a portion of blade ends 118B; C16:10-11, Fig. 3 wherein “201” wraps around the 118B) the open end of the body, the cap including a indicator (indicator 51; C6:45, Fig. 1) 

	Fleischhauer discloses “an indicator” as mapped above, but is silent regarding
a thermo-indicator within the hollow cylinder configured to provide an indication upon heating of the cap to or within a preselected temperature range of optimal volatilization and extraction conditions for the target compounds from the sample material,

wherein the thermo-indicator is positioned within and extends across an interior of the cap at a location where the thermo-indicator abuts the body to limit an insertion of the body into the cap and to provide the indication upon heating to or within the preselected temperature range by deforming the thermos-indicator, the cap being constructed of a thermally conductive material.

However, Miyazawa discloses, in the technical endeavor to solve the problem of “interrupting the heating of the food in response to an output signal of the temperature signal” (Abstract, lines 3-4, Figs. 6A-6B wherein the spec discloses to solve “Some of the drawbacks of these prior art devices including (1) the challenge to determine when the sample material contained within the chamber has achieved volatilizing temperature; (2) whether heat is over applied to the chamber and the material, resulting in the creation or release of undesired compounds or potentially burning the sample material creating combustion byproducts in addition to the release of these undesired compounds”; Paragraph 4, lines 1-8

    PNG
    media_image4.png
    659
    520
    media_image4.png
    Greyscale
), 
a thermo-indicator (the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B those indicating the temperature limit) within the hollow cylinder (the bowl-shaped container 50; C6:6, Figs. 6A-6B) configured to provide an indication (sound from “sound generating member 176”; C7:23, Figs. 7A-7B) upon heating  (conduction heat transfer to “52”; Figs. 6A-6B) of the cap (A lid body 52; C2:53-54, Fig, 6A-6B) to or within a preselected temperature range (temperature between “room temperature”; C5:63 [and] temperature to move “plate spring 62” to move upward; C9:27-29, Figs. 6A-6B) of optimal volatilization (optimal evaporation of the flavorsome liquid-ingredients of the “food 16 to be cooked”; C2:19-20, optimal volatilization is a natural phenomenon from liquid phase to a gaseous phase taking an evaporation energy from the environment) and extraction conditions (the heating condition; C5:64) for the target compounds (the ingredients of the “food 16 to be cooked”; C2:19-20, not a structure but a workpiece to be heated) from the sample material (food 16; C2:19),

wherein the thermo-indicator is positioned within and extends across an interior (the internal volume of “52” and “50”; Fig. 6A-6B) of the cap at a location (the position of the convexly bent summit of “A plate spring 62”; C6:4, Figs. 6A-6B) where the thermo-indicator abuts the body (a bowl-shaped container 50; C2:54-55, Figs. 6A-6B) to limit an insertion (assembly in Fig. 6B) of the body into the cap and to provide the indication (the concave and convex shapes of “A plate spring 62”; C6:4, Figs. 6A-6B) upon heating to or within the preselected temperature range (temperature between “room temperature”; C5:63 [and] temperature to move the 62 to move upward; C9:27-29, Figs. 6A-6B) by deforming the thermos-indicator (the concave and convex deformations of “A plate spring 62”; C6:4, Figs. 6A-6B), the cap being constructed of a thermally conductive material (a thermal conductive material; claim 1, col. 9, line 58).

	The advantage of using Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 is not only to automatically interrupt and control the heating of food to be cooked by detecting the temperature of the food (col. 1, lines 6-10), but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fleischhauer with Miyazawa by adding Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 to Fleischhauer’s negative terminal of the power supply disclosed in column 13 at lines 58-59 in order to not only to automatically interrupt and control the heating of an object by detecting the temperature of the object, but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.

	Regarding claim 21, Fleischhauer in view of Miyazawa discloses
the body (Fleischhauer: a heater assembly 100; C11:9-10, Figs. 3-4) has a body length (Fleischhauer: the longitudinal length of “a heater assembly 100”; C11:9-10, Figs. 3-4)  which is greater than a cap length (Fleischhauer: the longitudinal length of “lighter end cap 83”; C16:3-4, Fig. 3) of the cap (Fleischhauer: lighter end cap 83; C16:3-4, Fig. 3).

	Regarding claim 22, Fleischhauer in view of Miyazawa discloses 
the cap (Fleischhauer: lighter end cap 83; C16:3-4, Fig. 3) surrounds the body (Fleischhauer: a heater assembly 100; C11:9-10, Figs. 3-4), the thermo-indicator (Miyazawa: the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B those indicating the temperature limit)), and the volatization chamber (Fleischhauer: the coaxially defined cylindrical receptacle CR; C11:49-50, Figs. 3-4).

	The advantage of using Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 is not only to automatically interrupt and control the heating of food to be cooked by detecting the temperature of the food (col. 1, lines 6-10), but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fleischhauer with Miyazawa by adding Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 to Fleischhauer’s negative terminal of the power supply disclosed in column 13 at lines 58-59 in order to not only to automatically interrupt and control the heating of an object by detecting the temperature of the object, but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.

	Regarding claim 23, Fleischhauer in view of Miyazawa discloses
the volatizer (Fleischhauer: A substantially cylindrical heating fixture 39; C6, Figs. 3-4) is configured for external heat application (Fleischhauer: heat from “ Eight heating blades 120”;C6:17-18, Fig. 3) to the cap (Fleischhauer: lighter end cap 83; C16:3-4, Fig. 3) at the first end of the body (Fleischhauer: a heater assembly 100; C11:9-10, Figs. 3-4).


Regarding claim 13, Fleischhauer discloses
A volatizer (an electrical smoking system employing a heater; title, Figs. 3-4 

    PNG
    media_image1.png
    679
    550
    media_image1.png
    Greyscale
) comprising:
a body (a heater assembly 100; C11:9-10, Figs. 3-4) having a first end (1st end; Figs. 3-4) and a second end (2nd end; Figs. 3-4) opposite and spaced from the first end, the first end comprising an open end (a generally circular insertion opening 360; C11:47-48, Figs. 3-4) accessible to a volatization chamber  (the coaxially defined cylindrical receptacle CR; C11:49-50, Figs. 3-4) configured to retain a sample material (the heated tobacco flavor material; C8:23-24 [in] a cylindrical aerosol generating tube 23; C5:24-25, Fig. 2

    PNG
    media_image2.png
    370
    477
    media_image2.png
    Greyscale
 wherein “23” is common in all Figures) therein containing target compounds (tobacco flavor material 61, preferably including tobacco; C7:31-32) for volatization (the aerosol developed from the heated tobacco flavor material; C8:23-24), the second end of the body comprising a suction tip (an orifice 27; C5:27, Fig. 1

    PNG
    media_image3.png
    590
    487
    media_image3.png
    Greyscale
); and

a cap  (lighter end cap 83; C16:3-4, Fig. 3) formed of a hollow cylinder (the cross-sectioned and right-hatched “lighter end cap 83”; C16:3-4, Fig. 3) secured over the open end (the muzzle of the 2nd end; Figs. 3-4) on the first end (the end of the 2nd end; Figs. 3-4) of the body, the cap including a indicator (indicator 51; C6:45, Fig. 1) 


	Fleischhauer discloses “an indicator” as mapped above, but is silent regarding
a thermo-indicator within the hollow cylinder configured to provide an indication upon heating of the cap to or within a preselected temperature range of optimal volatization and extraction conditions for the target compounds from the sample material, wherein the cap has an inner diameter larger than an outer diameter of the body and a number of spacers positioned on an interior surface of the cap that extend radially inwardly from the cap between the cap and the body to engage the body and define an airflow space between the cap and the body.

However, Miyazawa discloses, in the technical endeavor to solve the problem of “interrupting the heating of the food in response to an output signal of the temperature signal” (Abstract, lines 3-4, Figs. 6A-6B wherein the spec discloses to solve “Some of the drawbacks of these prior art devices including (1) the challenge to determine when the sample material contained within the chamber has achieved volatilizing temperature; (2) whether heat is over applied to the chamber and the material, resulting in the creation or release of undesired compounds or potentially burning the sample material creating combustion byproducts in addition to the release of these undesired compounds”; Paragraph 4, lines 1-8


    PNG
    media_image4.png
    659
    520
    media_image4.png
    Greyscale
), 
(the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B those indicating the temperature limit) within the hollow cylinder (the bowl-shaped container 50; C6:6, Figs. 6A-6B) configured to provide an indication(sound from “sound generating member 176”; C7:23, Figs. 7A-7B) upon heating (conduction heat transfer to “52”; Figs. 6A-6B) of the cap (A lid body 52; C2:53-54, Fig, 6A-6B) to or within a preselected temperature range (temperature between “room temperature”; C5:63 [and] temperature to move “plate spring 62” to move upward; C9:27-29, Figs. 6A-6B) of optimal volatization (optimal evaporation of the flavorsome liquid-ingredients of the “food 16 to be cooked”; C2:19-20, optimal volatilization is a natural phenomenon from liquid phase to a gaseous phase taking an evaporation energy from the environment) and extraction conditions (the heating condition; C5:64) for the target compounds (the ingredients of the “food 16 to be cooked”; C2:19-20, not a structure but a workpiece to be heated) from the sample material (food 16; C2:19), wherein the cap has an inner diameter (the inner thread diameter of “A lid body 52”; C2:53-54, Fig, 6A-6B) larger than an outer diameter (the outer thread diameter of “a bowl-shaped container 50”; C2:54-55, Figs. 6A-6B) of the body (bowl-shaped container 50; C2:54-55, Figs. 6A-6B) and a number of spacers (“64” and the housing of “a sound generating mechanism 150”; C5:68, Figs. 6A) positioned on an interior surface (the flat internal surface of “52”; Fig. 6A) of the cap that extend radially (the radial length of the housing of “a sound generating mechanism 150”; C5:68, Figs. 6A) inwardly from the cap between the cap and the body to engage the body and define an airflow space (the air above “62” in Fig. 6A flown to the air above “62” in Fig. 6B through the hole to contain “64”) between the cap and the body.

	The advantage of using Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 is not only to automatically interrupt and control the heating of food to be cooked by detecting the temperature of the food (col. 1, lines 6-10), but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fleischhauer with Miyazawa by adding Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 to Fleischhauer’s negative terminal of the power supply disclosed in column 13 at lines 58-59 in order to not only to automatically interrupt and control the heating of an object by 

	Regarding claim 2, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62”; C6:4, Figs. 6A-6B) provides at least one of an audible (a sound; C5:8) or tactile indication (Miyazawa: the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B) upon heating to or within the predetermined temperature range (Miyazawa: temperature between “room temperature”; C5:63 [and] temperature to move “plate spring 62” to move upward; C9:27-29, Figs. 6A-6B).


	Regarding claim 3, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62”; C6:4, Figs. 6A-6B) enables airflow (Miyazawa: the air above “62” in Fig. 6A flown to the air above “62” in Fig. 6B through the hole to contain “64”) through (Miyazawa: through the hole to contain “64”; Fig. 6A-6B) the thermo-indicator.

	Regarding claim 4, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa:”50” containing “A plate spring 62”; C6:4, Figs. 6A-6B) has a shape complementary (female-male threads; Fig. 6A) to the shape of the cap (Miyazawa:”52”; Figs. 6A-6B).

	Regarding claim 5, Fleischhauer in view of Miyazawa discloses
the thermo-indicator  (Miyazawa: ”50” containing “A plate spring 62”; C6:4, Figs. 6A-6B) includes a number of apertures (Miyazawa: the hole to contain “64”; Figs. 6A-6B) therein.

	Regarding claim 7, Fleischhauer in view of Miyazawa discloses
the cap (Fleischhauer: lighter end cap 83; C16:3-4, Fig. 3) has an inner diameter (Fleischhauer: the inner diameter of “lighter end cap 83”; C16:3-4, Fig. 3) larger than an outer diameter (Fleischhauer: the external diameter of “a heater assembly 100”; C11:9-10, Figs. 3-4) of the body (Fleischhauer: a heater assembly 100; C11:9-10, Figs. 3-4).

	Regarding claim 8, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62; C6:4, Figs. 6A-6B) contacts the open end (Fleischhauer: the left end of “a heater assembly 100”; C11:9-10, Figs. 3-4)) of the body (Fleischhauer: a heater assembly 100; C11:9-10, Figs. 3-4) to enclose the sample material (Fleischhauer: the heated tobacco flavor material; C8:23-24 in a cylindrical aerosol generating tube 23; C5:24-25, Fig. 2) within the volatization chamber (Fleischhauer: the coaxially defined cylindrical receptacle CR; C11:49-50, Figs. 3-4) formed in the body  (Fleischhauer: a heater assembly 100; C11:9-10, Figs. 3-4).

	The advantage of using Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 is not only to automatically interrupt and control the heating of food to be cooked by detecting the temperature of the food (col. 1, lines 6-10), but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fleischhauer with Miyazawa by adding Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 to Fleischhauer’s negative terminal of the power supply disclosed in column 13 at lines 58-59 in order to not only to automatically interrupt and control the heating of an object by detecting the temperature of the object, but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.

	Regarding claim 9, Fleischhauer in view of Miyazawa discloses
the body (Fleischhauer: a heater assembly 100; C11:9-10, Figs. 3-4) includes an obstruction (Fleischhauer: inner wall 201; C16:3, Fig. 3) in the body opposite the thermo-indicator (Miyazawa: the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B those indicating the temperature limit) to enclose the sample material (Fleischhauer: the heated tobacco flavor material; C8:23-24 in a cylindrical aerosol generating tube 23; C5:24-25, Fig. 2)   (Fleischhauer: the coaxially defined cylindrical receptacle CR; C11:49-50, Figs. 3-4)  opposite the thermo-indicator  (Miyazawa: A plate spring 62; C6:4, Figs. 6A-6B).

	The advantage of using Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 is not only to automatically interrupt and control the heating of food to be cooked by detecting the temperature of the food (col. 1, lines 6-10), but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fleischhauer with Miyazawa by adding Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 to Fleischhauer’s negative terminal of the power supply disclosed in column 13 at lines 58-59 in order to not only to automatically interrupt and control the heating of an object by detecting the temperature of the object, but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.

	Regarding claim 10, Fleischhauer in view of Miyazawa discloses
the obstruction (Fleischhauer: inner wall 201; C16:3, Fig. 3) enables airflow (Fleischhauer: air; C18:32) past (Fleischhauer: through “a corresponding channel 200”; C16:2-3, Fig. 3) the obstruction.

	Regarding claim 11, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62; C6:4, Figs. 6A-6B) is positioned in the cap (Miyazawa: A lid body 52; C2:53-54, Fig, 6A-6B) at a location (Miyazawa: a thread as shown in Fig. 6A) where the thermo-indicator contacts (Miyazawa: as shown in Fig. 6B) the cap when providing the indicator (Miyazawa: the convexly changed shape of “62”; Figs. 6A-6B) upon heating to within the preselected temperature range (temperature between “room temperature”; C5:63 [and] temperature to move “plate spring 62” to move upward; C9:27-29, Figs. 6A-6B).



Regarding claim 24, Fleischhauer discloses
A volatizer (an electrical smoking system employing a heater; title, Figs. 3-4 

    PNG
    media_image1.png
    679
    550
    media_image1.png
    Greyscale
) comprising:

a body (a heater assembly 100; C11:9-10, Figs. 3-4) having a first end (1st end; Figs. 3-4) and a second end (2nd end; Figs. 3-4) opposite and spaced from the first end, the first end comprising an open end (a generally circular insertion opening 360; C11:47-48, Figs. 3-4) accessible to a volatization chamber  (the coaxially defined cylindrical receptacle CR; C11:49-50, Figs. 3-4) configured to retain a sample material (the heated tobacco flavor material; C8:23-24 [in] a cylindrical aerosol generating tube 23; C5:24-25, Fig. 2

    PNG
    media_image2.png
    370
    477
    media_image2.png
    Greyscale
 wherein “23” is common in all Figures) therein containing one or more target compounds (tobacco flavor material 61, preferably including tobacco; C7:31-32) for volatization (the aerosol developed from the heated tobacco flavor material; C8:23-24), the second end of the body comprising a suction tip (an orifice 27; C5:27, Fig. 1

    PNG
    media_image3.png
    590
    487
    media_image3.png
    Greyscale
); and


a cap (lighter end cap 83; C16:3-4, Fig. 3) formed of a hollow cylinder (the cross-sectioned and right-hatched “lighter end cap 83”; C16:3-4, Fig. 3) positionable (“83” can be placed at any desired complementary part) over the open end (the muzzle of the 2nd end; Figs. 3-4) of the body, the cap including a indicator (indicator 51; C6:45, Fig. 1) configured to provide

	Fleischhauer discloses “an indicator” as mapped above, but is silent regarding
a thermo-indicator configured to provide an indication upon heating of the cap within a preselected temperature range of optimal volatization and extraction conditions for the one or more target compounds.

However, Miyazawa discloses, in the technical endeavor to solve the problem of “interrupting the heating of the food in response to an output signal of the temperature signal” (Abstract, lines 3-4, Figs. 6A-6B wherein the spec discloses the endeavor of “an indicator 28 formed either entirely or partially of a material that deform(s) or changes in some manner when heated to a predetermined temperature”; PGPUB P42:1-4

    PNG
    media_image4.png
    659
    520
    media_image4.png
    Greyscale
), 
a thermo-indicator (the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B those indicating the temperature limit) configured to provide an indication (sound from “sound generating member 176”; C7:23, Figs. 7A-7B) upon heating of the cap (A lid body 52; C2:53-54, Fig, 6A-6B) within a preselected temperature range (temperature between “room temperature”; C5:63 [and] temperature to move “plate spring 62” to move upward; C9:27-29, Figs. 6A-6B) of optimal volatization (optimal evaporation of the flavorsome liquid-ingredients of the “food 16 to be cooked”; C2:19-20, optimal volatilization is a natural phenomenon from liquid phase to a gaseous phase taking an evaporation energy from the environment) and extraction conditions (the heating condition; C5:64) for the one or more target compounds (the ingredients of the “food 16 to be cooked”; C2:19-20, not a structure but a workpiece to be heated).

	The advantage of using Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 is not only to automatically interrupt and control the heating of food to be cooked by detecting the temperature of the food (col. 1, lines 6-10), but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fleischhauer with Miyazawa by adding Miyazawa’s plate spring 62 of the heat-sensitive probe in Fig. 6 to Fleischhauer’s negative terminal of the power supply disclosed in column 13 at lines 58-59 in order to not only to automatically interrupt and control the heating of an object by detecting the temperature of the object, but also to avoid a duplicated R&D for a device doing the same function and increase the availability of a device doing the same function.

	Regarding claim 25, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62; C6:4, Figs. 6A-6B) is positioned within an interior (Miyazawa: the internal space of “52” and “50”; Fig. 6A) of the cap  (Miyazawa: A lid body 52; C2:53-54, Fig, 6A-6B).

	Regarding claim 26, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62; C6:4, Figs. 6A-6B) is positioned at a location (Miyazawa: a thread as shown in Fig. 6A) where the thermo-indicator abuts the body (Miyazawa: the inner flange of “50”; Fig. 6A).

	Regarding claim 27, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62; C6:4, Figs. 6A-6B) is positioned at a location (Miyazawa: the inner flange of “50”; Fig. 6A) where the thermo-indicator mechanically provides the indication (Miyazawa: the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B those indicating the temperature limit) upon heating within the preselected temperature range (Miyazawa: temperature between “room temperature”; C5:63 [and] temperature to move “plate spring 62” to move upward; C9:27-29, Figs. 6A-6B).

	Regarding claim 28, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62; C6:4, Figs. 6A-6B) deforms (Miyazawa: the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B those indicating the temperature limit).

	Regarding claim 29, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62”; C6:4, Figs. 6A-6B) is a snap disk (Miyazawa: as disclosed in Figs. 6A-6B).

	Regarding claim 30, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: A plate spring 62”; C6:4, Figs. 6A-6B)  is selected from the group consisting of a disk (Miyazawa: A plate spring 62”; C6:4, Figs. 6A-6B), a thermistor, a magnetic assembly, a thermocouple, a bimetal material, a spring, and a thermal pile.


Claims 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischhauer (US 5,591,368) in view of Miyazawa (US 4,318,439) as applied to claim 13 above, and further in view of Kircher (US 3,781,521).

	Regarding claim 12, Fleischhauer in view of Miyazawa discloses
the thermo-indicator (Miyazawa: the bent shape of “A plate spring 62”; C6:4, Figs. 6A-6B [and] the deformed shape of “the bellows 60”; C6:3, Figs. 6A-6B those indicating the temperature limit) is formed of a bimetal material.

	Miyazawa discloses “the thermo-indicator” as mapped above, but Fleischhauer in view of Miyazawa is silent regarding
the thermo-indicator is formed of a bimetal material.

	However, Kircher discloses, in the technical endeavor to solve the problem of 
“a snap-acting bimetal disc 78 confined in the aperture by its periphery being captured within a peripheral shoulder 80” (C3:9-10, Fig. 4
C3:9-10, Fig. 4

    PNG
    media_image5.png
    172
    461
    media_image5.png
    Greyscale
),

the thermo-indicator (a snap-acting bimetal disc 78; C3:9-10, Fig. 4) is formed of a bimetal material (bimetal from “a snap-acting bimetal disc 78”; C3:9-10, Fig. 4).

	The advantage of using Kircher’s snap-acting bimetal disc 78 is to produce an audible signal at the termination of the cooking cycle of an automatic electric appliance as disclosed in the background of theinvention.
	Therefore. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fleischhauer in view of Miyazawa with Kircher by replacing Miyazawa’s .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jellies (US 4088863).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761